NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

In the Interest of M.G., a child. )
________________________________ )
                                  )
T.G.,                             )
                                  )
               Appellant,         )
                                  )
v.                                )               Case No. 2D17-1934
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                          )
                                  )
               Appellees.         )
________________________________ )

Opinion filed April 6, 2018.

Appeal from the Circuit Court for Lee
County; Amy R. Hawthorne, Judge.

T.G., pro se.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

David Paul Krupski, Guardian ad Litem
Program, Sanford, for Appellee Guardian
Ad Litem Program.


PER CURIAM.

                Affirmed.

NORTHCUTT, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.